 Case: 2:20-cv-00915-EAS-CMV Doc #: 8 Filed: 05/14/20 Page: 1 of 6 PAGEID #: 49




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DWAUN JACOBS,

                        Plaintiff,

        v.                                         Civil Action 2:20-cv-915
                                                   Judge Edmund A. Sargus, Jr.
                                                   Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.



                            REPORT AND RECOMMENDATION

       Plaintiff, Dwaun Jacobs (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

application for Social Security Benefits (ECF No. 4). This matter is before the Court on the

Commissioner’s Motion to Dismiss Untimely Complaint, or Alternatively, Motion for Summary

Judgment (ECF No. 6) and Plaintiff’s Response in Opposition (ECF No. 7). The Commissioner

has not filed a reply, and the time to do so has now expired. For the reasons that follow, it is

RECOMMENDED that summary judgment be GRANTED in favor of the Commissioner.

                                     I.     BACKGROUND

       On October 29, 2018, an Administrative Law Judge (“ALJ”) issued a decision denying

Plaintiff’s claim for supplemental security income and mailed a copy thereof to Plaintiff. (Potts

Dec. ¶ 3(a), ECF No. 6-1; ALJ Decision, ECF No. 6-1, PAGEID #41.) Plaintiff requested

review of the decision, and on June 12, 2019, the Appeals Council denied that request via a

written mailed Notice. (Potts Dec. ¶ 3(a), ECF No. 6-1; Notice of Appeals Council Action, ECF
 Case: 2:20-cv-00915-EAS-CMV Doc #: 8 Filed: 05/14/20 Page: 2 of 6 PAGEID #: 50




No. 6-1, PAGEID #42.) The Notice of the Appeals Council’s action informed Plaintiff that he

had sixty days from the date of receipt to commence an action in federal court. (Id., PAGEID

#43.) The Appeals Council’s denial of review rendered the ALJ’s decision the “final decision”

of the Commissioner, subject to judicial review under 42 U.S.C. § 405(g). See 20 C.F.R.

§ 404.981. The Commissioner does not have any records of Plaintiff asking for extension to file

a civil action, nor does he allege in his Complaint that he requested such an extension. (Potts

Dec. ¶ 3(b), ECF No. 6-1; Compl., ECF No. 4.) Plaintiff did not commence this action for

judicial review of the ALJ’s decision until February 19, 2020, which was 14 days after the

deadline. (ECF No. 1). His Complaint did not allege that it was timely, nor did he allege he had

good cause for filing his Complaint after the deadline. (ECF No. 4.)

       The Commissioner filed the present motion on April 15, 2020. (ECF No. 6.) Plaintiff

filed his response in opposition on April 28, 2020. (ECF No. 7.) In his response, Plaintiff states

that “I was given the wrong information from the social security administration about how long I

had to file my appeal. They told me I had to the end of February to file because I had to file a

civil action appeal.” (Resp. 1, ECF No. 7.)

                               II.     STANDARDS OF REVIEW

A.     Dismissal under Rule 12(b)(6)

       Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss

under Rule 12(b)(6), the Court must “accept non-conclusory allegations of fact in the complaint

as true and determine if the plaintiff has stated a plausible clam for relief.” Orton v. Johnny’s

Lunch Franchise, LLC, 668 F.3d 843, 846 (6th Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662,

678-79 (2009)). “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’ A claim has facial plausibility when the plaintiff

                                                   2
 Case: 2:20-cv-00915-EAS-CMV Doc #: 8 Filed: 05/14/20 Page: 3 of 6 PAGEID #: 51




pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556, 570 (2007)).

B.     Summary Judgment

       Under Federal Rule of Civil Procedure 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The moving party has the initial

burden of proving that no genuine issue of material fact exists, and the court must draw all

reasonable inferences in the light most favorable to the nonmoving party.” Stansberry v. Air

Wisconsin Airlines Corp., 651 F.3d 482, 486 (6th Cir. 2011) (internal quotations omitted); cf.

Fed. R. Civ. P. 56(e)(2) (providing that if a party “fails to properly address another party’s

assertion of fact” then the Court may “consider the fact undisputed for purposes of the motion”).

       The burden then shifts to the nonmoving party to “set forth specific facts showing that

there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

“The evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn

in his favor.” Id. at 255 (citation omitted). “The nonmovant must, however, do more than

simply show that there is some metaphysical doubt as to the material facts, . . . there must be

evidence upon which a reasonable jury could return a verdict in favor of the non-moving party to

create a genuine dispute.” Lee v. Metro. Gov’t of Nashville & Davidson Cty., 432 F. App’x 435,

441 (6th Cir. 2011) (internal quotation marks and citations omitted); see also Fed. R. Civ. P.

56(c) (requiring a party maintaining that a fact is genuinely disputed to “cit[e] to particular parts

of materials in the record”). “When a motion for summary judgment is properly made and

supported and the nonmoving party fails to respond with a showing sufficient to establish an



                                                  3
 Case: 2:20-cv-00915-EAS-CMV Doc #: 8 Filed: 05/14/20 Page: 4 of 6 PAGEID #: 52




essential element of its case, summary judgment is appropriate.” Stansberry, 651 F.3d at 486

(citing Celotex, 477 U.S. at 322–23).

                                         III.    ANALYSIS

        Because the undersigned relies on documents not attached to or referred to in the

Complaint, the undersigned analyzes the Commissioner’s Motion under the summary judgment

standard.

        The undisputed facts establish that Plaintiff’s Complaint was untimely. Section 405(g) of

the Social Security Act provides that “any individual . . . may obtain a review of such decision

by a civil action commenced within sixty days after the mailing to him of notice of such decision

or within such further time as the Commissioner of Social Security may allow.” 42 U.S.C.

§ 405(g). The implementing regulations consistently provide, “[a]ny civil action . . . must be

instituted within 60 days after the Appeals Council’s notice of denial of request for review of the

administrative law judge’s decision . . . is received by the individual . . . except that this time

may be extended by the Appeals Council upon a showing of good cause.” 20 C.F.R.

§ 422.210(c). A claimant is presumed to have received the notice of the Appeals Council’s

denial of request for review five days after the date of the notice, unless the claimant can make a

reasonable showing otherwise. Id. Applying these rules here, Plaintiff is presumed to have

received the December 2, 2019 letter by December 7, 2019. Thus, Plaintiff had to file his

Complaint on or before February 5, 2020, in order to comply with the limitations period of

§ 405(g). Plaintiff did not file until February 19, 2020. (ECF No. 1.) Nor did he request an

extension of time to file his Complaint after the deadline. (Potts Aff. ¶ 3(b), ECF No. 6-1.)

        Plaintiff’s sole argument against dismissal or summary judgment is that the Social

Security Administration incorrectly told him the deadline for commencing an action for court

review of the Commissioner’s decision was “the end of February.” (Resp. 1, ECF No. 7.)
                                                   4
 Case: 2:20-cv-00915-EAS-CMV Doc #: 8 Filed: 05/14/20 Page: 5 of 6 PAGEID #: 53




However, the Notice of the Appeals Council’s action (which Plaintiff does not deny receiving)

accurately informed Plaintiff that he had sixty days from the date of receipt to commence an

action in federal court. (Potts Dec. ¶ 3(a), ECF No. 6-1; Notice of Appeals Council Action, ECF

No. 6-1, PAGEID #43.) Plaintiff’s bald assertion that he was given different information was

not verified under 28 U.S.C. § 1746, and he identifies no other evidence in support of that

assertion. He has thus failed to demonstrate an issue of fact as to the timeliness of his

Complaint, and summary judgment in favor of the Commissioner is therefore appropriate.

Tangwall v. Jablonski, 111 F. App’x 365, 368 (6th Cir. 2004) (“Bald assertions are insufficient

to create a genuine issue of material fact.”).

                                       IV.       DISPOSITION

       For the foregoing reasons, it is RECOMMENDED that the Court GRANT the

Commissioner of Social Security’s Motion to Dismiss Plaintiff’s Untimely Complaint, or

Alternatively, Motion for Summary Judgment (ECF No. 6) and DISMISS Plaintiff’s Complaint.

                            V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

                                                   5
 Case: 2:20-cv-00915-EAS-CMV Doc #: 8 Filed: 05/14/20 Page: 6 of 6 PAGEID #: 54




and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                6
